Case 3:08-cr-00147-RDM Document 54 Filed 05/15/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
v. :  3:08-CR-147
:  3:16-CV-981
WILFREDO ARIEL SOLANO : (JUDGE MARIANI)
ORDER

The background of this Order is as follows:

In May 2016 in his underlying criminal case, United States v. Solano, No. 08-cr-147
(M.D. Pa.), Wilfredo Solano (“Solano”) filed a motion pursuant to 28 U.S.C. § 2255 seeking
a correction to his sentence. (Doc. 42). The parties briefed the motion. (Doc. 47, Doc. 48).
The Court ordered additional briefing due to the Supreme Court’s decision in Beckles v.
United States, 137 S. Ct. 886 (2017). (Doc. 49). However, on March 20, 2017, Solano filed
a stipulation of voluntary dismissal pursuant to Fed. R. Civ. P. 41(a) (Doc. 50), and the
Court closed the corresponding civil case, No. 16-cv-981. (Doc. 2 in No. 16-cv-981).

On March 6, 2019, Solano, now proceeding pro se, filed a motion to reopen his
habeas proceedings. (Doc. 53 in No. 08-cr-147). Solano also wrote a letter to the Court,
docketed on May 3, 2019, seeking a status update regarding his motion to reopen. (Doc. 4
in No. 16-cv-981). The parties have not further briefed the motion.

AND NOW, THIS EP bay OF MAY, 2019, IT IS HEREBY ORDERED THAT:

 
Case 3:08-cr-00147-RDM Document 54 Filed 05/15/19 Page 2 of 2

1. Within 21 days of the date of this Order, the Government shall respond to
Solano’s motion to reopen.
2. Within 14 days of the date of the filing of the Government’s response, Solano

may file a reply brief.

    

 

Robert D. Mariani~
United States District Judge

 
